Citation Nr: 0911382	
Decision Date: 03/27/09    Archive Date: 04/01/09	

DOCKET NO.  05-36 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
VARO in Houston, Texas, that denied entitlement to benefits 
sought.

For reasons which will be set forth below, the claim is 
REMANDED to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the Veteran should further 
action be required.  


REMAND

Further development with regard to the issue at hand is in 
order.  The Board notes that in Daye v. Nicholson, 
20 Vet. App. 512 (2006), the United States Court of Appeals 
for Veterans Claims (Court) admonished VA for not securing or 
reviewing the history of the Veteran's unit for possible 
alternative sources of evidence regarding alleged stressful 
incidents.  As in that case, there is insufficient 
information of record with regard to this issue to ascertain 
whether the Veteran was exposed to any stressful experiences 
during his active service.  

The evidence of record does include information from the head 
of the Archives and Special Collections Branch, Library of 
the Marine Corps, at the Marine Corps University, Quantico, 
Virginia.  Information from that facility included the 
command chronology for the 1st Battalion of the 11th Marines 
between July 1 and December 31, 1976.  Reference was made to 
enclosures that are now currently part of the claims file.  
The Veteran's personnel records disclose that during this 
time frame he was assigned to Battery B, 1st Battalion, 
11th Marines, 1st Marine Division.  The narrative summary 
provided by the Marine Corps reveals that in early September 
1976, Battery B participated in Palm Tree 5-76, a Combined 
Arms Exercise conducted with units from another Marine 
Division at the Marine Corps Base, Twentynine Palms, 
California.  No information with regard to this exercise is 
of record.  The Veteran has primarily referred to 
recollections of witnessing a helicopter crash while at Camp 
Pendleton, California, in July 1976.  The evidence of record 
neither confirms nor refutes that a helicopter crash took 
place at either Camp Pendleton or Twentynine Palms in July or 
September 1976.  

The Board acknowledges that the principal psychiatric 
diagnosis of record is PTSD.  However, the Board finds that 
the Veteran has been very inconsistent when describing his 
experiences while on active duty.  

Based on a review of the evidence of record as it currently 
stands, the Board believes that further development would be 
helpful and the case is REMANDED for the following actions:  

1.  VA should request that the Veteran 
provide additional information as to his 
claimed stressful incidents in 1976, to 
include his unit at the time, the 
locations of the reported occurrences, 
the names of any individuals injured or 
killed, and any other information which 
could be used to substantiate his claim.  
He should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressor and/or events and he must be 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.  He should be asked to 
indicate whether the witnessing of the 
helicopter crash came during the Combined 
Arms Exercise, Palm Tree 5-76, at Marine 
Corps Base, Twentynine Palms, California, 
or happened at Camp Pendleton.  

2.  After the Veteran's response 
regarding stressors is received, the 
AMC/RO should send a copy of the 
Veteran's DD 214 and his service 
personnel records to the Commandant of 
the Marine Corps (Headquarters United 
States Marine Corps, MMSB10, 2008 Elliot 
World, Suite 201, Quantico, VA 22134-
5030, as well as the Archives and Special 
Collections Branch, Library of the Marine 
Corps, Marine Corps Education Command, 
Marine Corps University, 2076 South 
Street, Quantico, VA 22134-5067, for 
corroboration of the Veteran's reported 
stressors.  Of particular interest is any 
information with regard to the Combined 
Arms Exercise Palm Tree 5-76 in September 
1976 at Marine Corps Base, Twentynine 
Palms, California, with regard to any 
helicopter crash that occurred during the 
exercise.  

3.  If any stressors are corroborated as 
a result of the requested development, 
the Veteran should then be scheduled for 
a VA psychiatric examination.  The claims 
folder must be made available to the 
examiner.  If the Veteran's 
symptomatology is indicative of PTSD, the 
examiner should provide a medical opinion 
as to whether it is at least as likely as 
not that the PTSD is a result of the 
Veteran's exposure to the corroborated 
stressors in service.  The complete 
rationale for any opinion expressed 
should be provided.  

4.  Thereafter, VA should review and 
readjudicate the claim.  If the benefit 
sought is not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless otherwise by VA.  However, he is placed on notice that 
pursuant to the provisions of 38 C.F.R. § 3.655 (2008), 
failure to cooperate by not attending a requested VA 

examination may result in an adverse determination.  
Additionally, failure to provide more specific information 
with regard to his alleged stressors may also result in an 
adverse determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



